Citation Nr: 0422863	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for capsulitis of the 
right wrist, including secondary to residuals of a right 
thumb avulsion fracture.  

3.  Entitlement to service connection for a low back 
disorder.

4.  What evaluation is warranted for residuals of a right 
thumb avulsion fracture from June 18, 2001?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1997 to 
June 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2004 the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is contained in the claims folder.   

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
collectively known as the Veterans Claims Assistance Act 
(VCAA).  

In this case, a March 2001 development letter addressed the 
VCAA provisions, but the letter only addressed service 
connection claims generally and not the particular 
development that was required for each of the claims on 
appeal.  Hence, additional VCAA development is necessary 
regarding the particular development required for each claim.  
For each claim, the veteran must be notified what evidence 
and information is necessary to substantiate the claim, what 
VA will do, and what the veteran must do in furtherance of 
the claim.  VA must also notify the appellant that he must 
submit all evidence in his possession in furtherance of his 
claims.  

Additionally, before an initial unfavorable AOJ decision is 
issued on a claim, a service-connection claimant must be 
given notice in accordance with 38 U.S.C.A. §§ 5100,. 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  Any development assistance and 
readjudication pursuant to the VCAA must be reflective of 
this requirement, to include addressing what, if any, 
prejudice arose from VA's failure to adequately notify the 
veteran in accordance with the chronological sequence set 
forth in the VCAA.  In this case, the veteran was afforded 
the March 2002 development letter prior to initial 
adjudication, but that letter addressed only service-
connection claims generally, as noted above.  The degree of 
any prejudice to the veteran's claims from this potential 
shortcoming must be addressed.  

The veteran asserts that he was not afforded a service 
separation examination, and none is present in the claims 
folder.  The veteran submitted his original claim in November 
2001, within six months of separation from service, and he 
has consistently asserted the persistence of disabilities 
claimed on appeal.  The record, however, is inadequately 
developed for adjudication of the claims for entitlement to 
service connection for a low back disorder, a left hip 
disorder, and right wrist capsulitis, as discussed below.  
Thus, this remand is necessary for those claims.  

Because the claim for a higher initial evaluation for 
residuals of a right thumb avulsion fracture arises from a 
grant of service connection, separate ratings potentially can 
be assigned for separate periods of time following the June 
18, 2001 effective date of service connection, based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
possibility of staged ratings has yet to be documented by the 
RO, that must be addressed on remand.  

At a February 2004 hearing before the undersigned, the 
veteran testified that post service he had worked the night 
shift at the Post Office and moved heavy objects.  He stated 
that he could no longer perform that work, but had since been 
transferred to a mail sorting position where he was able to 
perform his assigned duties.  Still, the appellant's reports 
difficulty lifting, grasping and writing.  Hence, another VA 
orthopedic examination is necessary to determine the degree 
to which the veteran's right thumb fracture residuals impair 
his ability to work.  

The veteran also testified that he injured his low back 
during training exercises in 2000 when he was forced to run 
up hill carrying a rucksack on his back.  He further 
testified that he simultaneously injured his left hip, though 
he first noticed left hip problems in February 2001.  The 
veteran added that while stationed in Korea he was 
transferred to another camp to receive treatment for his back 
condition.   

Service medical records reflect treatment between June and 
November 2000 for mechanical low back pain which began during 
intense physical training in early June 2000.  The diagnoses 
included moderate/mild low back pain secondary to poor body 
mechanics and lordosis.  The veteran was placed on a 
temporary profile in August 2000.

Regarding records of treatment for his left hip in service, 
the veteran testified that he went to seek treatment but the 
troop medical center was closed.  Hence, he saw an on-call 
physician at Camp Red Cloud, Korea who reportedly prescribed 
Motrin and do it yourself therapy such as icing the hip down 
at night and frequent stretching.  The appellant testified 
that the physician assessed that the hip condition was a 
pulled muscle or a muscle strain.  To the best of the 
appellant's knowledge no medical record was made of this 
treatment.  

At a March 2002 VA examination lumbar extension was limited 
to 20 degrees, and straight leg raising was positive 
bilaterally.  Alas, the examiner did not address the etiology 
of the back disorder.  Hence, further development is 
required.

In his initial November 2001 claim the veteran  reported that 
physical training in Korea caused both a left hip and a low 
back disorder.  He stated that he received treatment for 
these disorders at both Camp Casey and Camp Red Cloud, and 
that he was seen at McGuire Air Force Base (AFB) Hospital, 
New Jersey.  

While some records from Camp Red Cloud are contained in the 
claims folder, no physical therapy records are available.  As 
it allegedly was a physical therapist who localized a left 
hip disorder, further efforts should be made to obtain all 
service medical records from all appropriate sources.

During a March 2002 VA examination the examiner noted 
evidence of a left hip disability.  Thereafter, the veteran 
received VA treatment for a left hip disability including 
arthroscopic surgery in November 2003.  Surgery revealed 
anterosuperior labral fraying and a tear.  The veteran also 
reported having received physical therapy for low back pain 
during this period.  However, records of this VA physical 
therapy are not of record.  Accordingly, further efforts 
should be made to obtain all unobtained records of post-
service treatment.  

The veteran also claims entitlement to direct service 
connection for right wrist capsulitis, and entitlement to 
service connection secondary to right thumb avulsion fracture 
residuals.  In this regard, in February 2004 he testified 
that he experienced shooting pain into his wrist from his 
thumb when he gripped.  He also testified that he has had the 
wrist disorder since his right thumb injury, stating that 
when he was treated for the thumb the cast extended to 
accommodate the wrist disorder.  Unfortunately, a medical 
opinion has not yet addressed the etiology of any right wrist 
disorder.  As the Board may only consider independent medical 
evidence to support its findings and as it is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the questions must be addressed upon remand VA 
examination.  

The veteran also presented testimony regarding post-service 
private treatment for his claimed disorders, and has 
submitted some treatment records from Dr. Torigian of Mount 
Holly, New Jersey; Reconstructive Orthopedics, P.A., of Mount 
Holly, New Jersey; and Dr. Scott Garberman, of Burlington 
County Hand Surgical Associates, P.A., of Mount Laurel, New 
Jersey.  Additional records of treatment from these sources 
may be pertinent, and should be obtained in furtherance of 
these claims with the veteran's authorization.  

Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims file and ensure that any 
notice and assistance required under 
the VCAA and implementing regulations 
is complete.  Specifically, the RO 
should notify the veteran that VA 
will make efforts to obtain any 
additional as-yet-unobtained relevant 
governmental evidence, such as VA 
medical records, or records from 
other government agencies; as well as 
private medical records, if he 
identifies such records and the 
custodians thereof.  For each claim 
on appeal, the RO must notify the 
veteran of any evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  The RO must notify the 
veteran that he should submit all 
evidence in his possession in 
furtherance of his claims for 
entitlement to service connection for 
a left hip disorder, right wrist 
capsulitis, and a low back disorder, 
and entitlement to an increased 
rating for right thumb avulsion 
fracture residuals.  The RO must also 
explain governing law regarding the 
claims on appeal.  The RO must then 
undertake any indicated development 
including based on any responses by 
the veteran.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
fully notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial October 
2002 RO adjudication of the appealed 
claims, to the extent this was not 
accomplished.  38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  

3.  The RO should attempt to obtain 
all as-yet-unobtained treatment 
records from the primary care and 
physical therapy clinics at Army 
Medical Center (AMC), Camp Red Cloud, 
South Korea.  The RO should also 
obtain records from the 121st Army 
Hospital in Seoul, South Korea; AMC 
Camp Casey, South Korea; Womack Army 
Medical Center at Fort Bragg, North 
Carolina; McGuire AFB hospital in New 
Jersey; and the East Orange VAMC.  
After obtaining appropriate 
authorization from the veteran, as-
yet-unobtained treatment records 
should also be obtained from 
Dr. Torigian of Mount Holly, New 
Jersey; Reconstructive Orthopedics, 
P.A., of Mount Holly, New Jersey; and 
Dr. Scott Garberman, of Burlington 
County Hand Surgical Associates, 
P.A., of Mount Laurel, New Jersey.  
Efforts to secure government records 
must continue until it is determined 
that further efforts would be futile.  
The RO must notify the veteran of 
evidence that could not be obtained.  
All records and responses received 
must be associated with the claims 
folder.  

4.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the nature and etiology of 
any diagnosed left hip disorder, 
right wrist capsulitis, and low back 
disorder, and to determine the nature 
and severity of any right thumb 
avulsion fracture residuals.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner for the examination.  Any 
necessary tests and studies should be 
conducted.  Based on the factual 
record, and not simply the medical 
history provided by the veteran 
himself, the examiner must fully 
address the following questions for 
each diagnosed left hip and low back 
disorder, and for right wrist 
capsulitis  

A)  Is it at least as likely as 
not that the disorder had its 
onset during the veteran's 
active service from June 1997 to 
June 2001?

B)  If arthritis is diagnosed, 
is it at least as likely as not 
that the disorder manifest 
within a year of the veteran's 
June 2001 separation?

C)  Is the condition otherwise 
related to service?

D)  For any diagnosed right 
wrist capsulitis, is it at least 
as likely as not that the 
condition was caused or 
aggravated by right thumb 
avulsion fracture residuals?  

In accordance with the latest AMIE 
worksheets for thumb disabilities, 
the examiner is to provide a detailed 
review of the injury, current 
complaints, and the nature and extent 
of any current disability.  The 
examiner should address range of 
motion and loss of motion of the 
thumb, the presence of any associated 
arthritis, and any pain or pain on 
motion.  The presence or absence of 
pain on undertaking motion, fatigue, 
weakness and incoordination should be 
specifically addressed, as should the 
degree to which these factors cause 
loss of use or functional impairment.  
Any other loss of use or functional 
impairment resulting from the thumb 
fracture residuals must be 
specifically addressed.  

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  RO consideration of a staged 
rating must be documented for the 
right thumb avulsion fracture 
residuals.  If any determination 
remains adverse to the claimant, he 
and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do, in consonance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


